Citation Nr: 0405297	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a chronic dental 
disability of tooth #29 to include loss of tooth with jaw 
impairment and dental phobia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1987.  The veteran's claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 was received in May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action by the RO 
that denied compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for chronic dental disability.  In July 
1999 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  The veteran again gave testimony at a 
June 2001 RO hearing before the undersigned and a transcript 
of this hearing is also of record.  

The Board remanded this case for further development in 
August 2001 and again in June 2003.  It is now before the 
Board for further appellate consideration.  


FINDING OF FACT

The veteran does not have additional disability as the result 
of VA dental treatment.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic dental disability of tooth 
#29 to include loss of tooth with jaw impairment and dental 
phobia are not met.  38 U.S.C.A. § 1151



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Id., slip op at 16-17  

In a letter dated in April 2002, the RO informed the veteran 
of the evidence needed to substantiate his current claim, and 
of who was responsible for obtaining what evidence.   In 
addition, this notice letter of April 2002 informed the 
veteran of the evidence that VA needed.  The April 2002 VCAA 
notice told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in his possession.  

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute has a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").  The notice requirement is a new duty that 
would attach to a completed transaction, namely the initial 
rating decision.

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the veteran did submit further relevant evidence 
subsequent to initial adjudication of this claim, he would 
have received the same benefit as he would have received had 
he submitted the evidence prior to initial adjudication.  In 
this regard, it is apparent from a review of the veteran's 
most recent supplemental statement of the case dated in 
November 2003 that the RO at that time considered the 
veteran's current claim on a de novo basis after 
consideration of all the relevant evidence of record.  

It does not appear from a review of the record that, after 
two earlier Board remands, any clinical evidence relevant to 
the veteran's current appeal is available, but not yet 
associated with the claims folder.  In addition, under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability due 
to VA treatment and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran has 
received a recent VA examination in regard to his claimed 
dental disability.  The examiner had access to all the 
relevant evidence of record and he also provided medical 
opinions regarding the medical questions pertinent to the 
veteran's claim.  

                                                     I.  
Factual Basis

VA clinical records reveal that the veteran was treated in 
October 1993 with complaints of sensitivity to percussion in 
tooth # 29.  The tooth was root canalled after the veteran 
was given Lidocaine and the canal was accessed and filed to 
size 40.  The canal was to be filled during the next 
appointment.  The following day the veteran was seen with 
complaints of swelling and pain in the right mandible and 
evaluation revealed a separated instrument in tooth # 29.  
This was treated endodontically the next day, but an attempt 
to remove the separated instrument with a file was not 
successful.  The canal was dried and Formocresol was left in 
the canal using a paper point.  In addition, a temporary 
cotton pellet was used and Penicillin was administered.   

The veteran was to be seen again two days, but he called and 
said that he could not make his appointment.  He said that 
the swelling had gone down and he had not taken Tylenol 3 
since the previous day.  The veteran agreed to come in for 
treatment two days hence, but failed to keep this 
appointment.  He also failed to appear for another 
appointment scheduled for November 1, 1993.  Thereafter the 
veteran was seen for dental treatment on three occasions in 
November and December 1993, but had no complaints regarding 
tooth  # 29.  During one such treatment in December 1993 it 
was reported that the veteran had no pain or complaints.  The 
veteran failed to report for subsequent treatment during the 
period from January to March 1994.  

During an RO hearing in July 1999 the veteran described 
treatment for dental problems involving tooth # 29 in late 
1993.  He said that he currently had pain in his jaw and neck 
when he ate and when he applied pressure to his right jaw 
area.  In addition, the veteran said that he had swelling in 
the area after eating.  He also reported that he eventually 
lost the tooth and developed a phobia about dental treatment.

On VA dental examination in October 1999 the veteran 
complained of periodic discomfort and pain in the lower right 
jaw and neck.  Oral evaluation was within normal limits 
except for a carious retained root of tooth # 29 that 
appeared to be chronically infected.  There was normal range 
of motion in the jaw and there were no complaints regarding 
masticatory function.  An x-ray showed a non-restorable 
carious tooth # 29 with an associated apical lesion.  There 
was no evidence of a broken instrument in the tooth or 
surrounding soft tissue.  The primary diagnosis was carious, 
necrotic, non-restorable remaining root of tooth #29 after an 
unsuccessful attempt to treat endodontically.  

It was noted that the veteran had opportunities to have this 
situation resolved, but he said that after his problems with 
post-operative pain related to the October 1993 treatment of 
this tooth he could not tolerate having this tooth worked on 
thereafter.  The doctor therefore rendered a secondary 
diagnosis of dental phobia related to tooth # 29.  

During a June 2001 RO hearing before the undersigned, the 
veteran again described his dental treatment for tooth # 29 
in 1993.  The veteran said that after this experience he 
would not allow anyone to treat that tooth.  He said that he 
still had pain in the area of tooth # 29.  

On a VA medical examination conducted in June 2002 the 
veteran complained of residual pain and tingling in the right 
face secondary to an October 1993 root canal procedure.  The 
veteran pointed to the area of the right masseter muscle and 
extending up to the right temporalis with the area of maximum 
pain on the outside of his cheek directly over tooth # 32.  
Later during the examination the veteran also attributed 
headaches, twitching of the right eyelid and brow, as well as 
his right jaw muscle and the muscle between his right thumb 
and first finger.  He also said that he had nightmares about 
his October 1993 dental treatment.  He denied any problems 
with eating and drinking.  Speech seemed unaffected and there 
was no slurring.  

Evaluation revealed no masses, swelling, or lesions.  There 
was some tenderness (lymphadenopathy) of the right sub-
mandibular node.  The mandible was freely movable. There was 
tenderness to palpation of the face directly over tooth # 32.  
Tooth # 29 was missing and the area was fully healed without 
tenderness to palpation.  Teeth on either side of tooth # 29 
were normal and unresponsive to palpation.  Palpation of the 
buccal gingival of tooth # 32 produced pain.  It was noterd 
that this ws a wisdom tooth and was partially impacted.  An 
x-ray of the area of tooth # 29 was within normal normal 
limits with no suspicious opacities or lucencies. 

The diagnosis was status post extraction of tooth # 29 after 
an unsuccessful root canal procedure with normal healing and 
no sequelae.  The examiner opined, essentially, that there 
was no additional dental disability or impairment of the 
jawbone as a result of the October 1993 VA dental treatment.  
The doctor also noted that he examined the veteran both extra 
orally and interiorly with ease and several instruments were 
used to percuss, retract, and probe.  During the examination 
the veteran did not appear phobic.  

The examiner also commented that, were the veteran's claim 
for a jaw injury valid, the veteran would exhibit symptoms of 
paresthesia or hypesthesia in the area beyond tooth  # 29, 
which was not the case.  

                                                       II.  
Legal Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides, as regards 
claims filed prior to October 1, 1997 that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  The veteran's claim was received prior to October 
1, 1997.

The regulation implementing the statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc, was authorized.  
In determining whether such additional disability resulted 
from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincident therewith.  38 
C.F.R.§ 3.358(b), (c)(1) (2003). 

As noted above, compensation under 38 U.S.C.A. § 1151 
requires that VA treatment result in additional disability.  
In this case, no such additional disability has been 
demonstrated.  The veteran has reported symptoms that he 
attributed to the dental treatment received in October 1993.  
However, as a lay person, he would not be competent to 
express an opinion as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his reports of 
current disability were discredited by the findings on the 
recent VA examination.  The examiner reviewed the medical 
record and provided fairly detailed explanations for finding 
that there was no additional disability as the result of the 
dental treatment in October 1993.  While the veteran is 
competent to report current symptoms, the Board finds the VA 
examination to be more probative.

In view of the above, the Board concludes that the 
preponderance of the evidence is against the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic dental disability of tooth #29, to include loss of 
tooth with jaw impairment and dental phobia.  



ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for chronic dental disability of tooth 
#29, to include loss of tooth with jaw impairment and dental 
phobia, is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



